Title: Thomas Jefferson to Valentín de Foronda, 4 October 1809
From: Jefferson, Thomas
To: Foronda, Valentín de


      
        Dear Sir
         Monticello Oct. 4. 09.
      
       Your favor of Aug. 26. came to hand in the succeeding month and I have now to thank you for the pamphlet it contained.  I have read it with pleasure, and find the constitution proposed would probably be as free as is consistent with hereditary institutions. it has one feature which I like much; that which provides that when the three co-ordinate branches differ in their construction of the constitution, the opinion of two branches shall over-rule the third. among the our constitution has not sufficiently solved this difficulty.
       Among the multitude of characters with which public office leads us to official intercourse, we cannot fail to observe many whose private personal worth marks them as objects of particular esteem, whom we would wish to select for our society in private life. I avail myself gladly of the present occasion of assuring you that I was peculiarly impressed with your merit & talents, and that I have ever entertained for them a particular respect. to those whose views are single & direct, it is a great comfort to have to do business with frank & honorable minds. and here give me leave to make an avowal for which, in my present retirement, there can be no motive but a regard for truth.  your predecessor, soured on a question of etiquette against the administration of this country, wished to impute wrong to them in all their actions, even where he did not believe it himself. in this spirit he wished it to be believed that we were in unjustifiable cooperation in Miranda’s expedition. I solemnly, & on my personal truth and honor declare to you that this was entirely without foundation, & that there was neither cooperation nor connivance on our part. he informed us he was about to attempt the liberation of his native country from bondage, & intimated a hope of our aid or connivance at least. he was at once informed that altho we had great cause of complaint against Spain, & even of war, yet whenever we should think proper to act as her enemy, it should be openly & above board, & that our hostility should never be exercised by such petty means. we had no suspicion that he expected to engage men here, but merely to purchase military stores. against this there was no law, nor consequently any authority for us to interpose obstacles. on the other hand we deemed it improper to betray his voluntary communication to the agents of Spain.Altho’ his measures were many days in preparation at New York, we never had the least intimation or suspicion of his engaging men in his enterprize until he was gone: and I presume the secrecy of his proceedings kept them equally unknown to the Maríquis  			Yrujo, at Philadelphia & the Spanish Consul at New York, since neither of them gave us any information of the enlistment of men until it was too late for any measures taken at Washington to prevent their departure. the officer in the customs who participated in this transaction with Miranda, we immediately removed, and should have had him and others further punished had it not been for the protection had it not been for the protection given them by private citizens at N. York in opposition to the government, who by their impudent falsehoods & calumnies were able to overbear the minds of the jurors. be assured, Sir, that no motive could induce me at this time to make this declaration so gratuitously, were it not founded in sacred truth, and I will add further that I never did, or countenanced, in public life, a single act inconsistent with the strictest good faith, having never believed there was one code of morality for a public, & another for a private man.
      
        I recieve with great pleasure the testimonies of personal esteem which breathe through your letter, & I pray you to accept those equally sincere with which I now salute you.
         Th: Jefferson
      
    